Citation Nr: 0509773	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claims of entitlement to service connection for hypertension, 
left ear hearing loss, and tinnitus.  The veteran perfected a 
timely appeal of the determination to the Board.  

In February 2005, the veteran and his spouse, accompanied by 
the veteran's accredited representative, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

In February 2005, the veteran submitted additional evidence 
that was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of this appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his hypertension had its onset during service.

2.  There medical evidence does not show that veteran has 
left ear hearing loss for VA compensation purposes.

3.  The medical evidence shows that the veteran has tinnitus 
that had its onset during service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
service connection for hypertension, left ear hearing loss 
and tinnitus, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) that provided notice of the law and regulations, 
as well as the reasons and bases for the determinations made 
regarding his claims.  In addition, by way of the RO's July 
2002 letter and the veteran's appearance at a hearing 
conducted by videoconference before the undersigned Veterans 
Law Judge, VA notified the veteran of the information and 
evidence not of record that was necessary to support his 
claims.  

In light of the above, the veteran was furnished notice of 
the types of evidence that he needed to send to VA, as well 
as the types of evidence VA would assist him in obtaining.  
Further, he was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence showing 
treatment for hypertension, left ear hearing loss and 
tinnitus since service.  Indeed, in February 2005, he 
submitted additional information, which shows that the 
veteran affirmatively understood the need to file with VA any 
pertinent evidence that he had in his possession.  Pelegrini.

Accordingly, the Board finds that the notices contained in 
above documents substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that the 
RO associated the service medical records, as well as post-
service private and VA medical records, dated since June 
1997.  Further, in addition to the June 1997 Persian Gulf War 
examination report, in September and October 2002, the 
veteran was afforded pertinent VA examinations to determine 
whether he had hypertension, left ear hearing loss and 
tinnitus, and if so, the etiology and/or onset of these 
conditions.  In light of the foregoing, the Board finds that 
there is no pertinent identified evidence that has not been 
accounted for, and thus the Board will thus proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time, especially 
given the determinations below finding that service 
connection is warranted for hypertension and tinnitus.  As 
such, a remand of the case to the RO to provide additional 
assistance to the veteran in the development of his claims, 
or to give his representative another opportunity to present 
additional evidence and/or argument is not warranted.  
Bernard.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as hypertension, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for 
hypertension is one year.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

A.  Hypertension

In his statements and testimony, the veteran asserts, in 
essence, that service connection is warranted for 
hypertension because the disease had its onset during 
service.  In support, he points out that he had elevated 
blood pressure readings during service.

The service medical records confirm that the veteran was 
found to have elevated blood pressure readings on several 
occasions.  In addition, the medical evidence shows that, 
subsequent to service, he has been repeatedly diagnosed as 
having hypertension.  Indeed, on his initial VA post-service 
examination, on his June 1997 Persian Gulf examination, the 
examiner diagnosed him as having this disease.  The medical 
evidence reflects that, since that time, the veteran has been 
diagnosed as having hypertension on numerous occasions, 
including by the examiner who conducted the October 2002 VA 
general medical examination.  In addition, the evidence 
indicates that he treats the disorder with prescription 
medications.

In light of the foregoing, in the absence of any negative 
medical opinions, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that direct service 
connection is warranted for hypertension.  In light of this 
determination, the Board need not consider the veteran's 
entitlement to service connection for this condition under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


B.  Left ear hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As the veteran points out, a review of the service medical 
records confirms that they show that the veteran clearly had 
left ear hearing loss for VA compensation purposes.  The 
service medical records further reflect that the veteran was 
routinely exposed to hazardous noise, and that he was given 
the hearing loss profile of H1.  

In support of this claim, the veteran and his spouse also 
report that the veteran's hearing acuity has declined and 
that he has impaired hearing in his left ear.  As the RO has 
explained, however, this issue turns on whether the veteran 
continues to suffer from left ear hearing loss for VA 
compensation purposes.

In September 2002, the veteran was afforded a VA audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000






LEFT

10
05
05
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear, and the examiner diagnosed the 
veteran as having hearing within normal limits, bilaterally.  

In a February 2005 report, prepared by the veteran's private 
audiologist, Dr. Susan Evans Gore, the examiner reported that 
audiological testing revealed that the veteran had normal 
hearing in his left ear, with the exception of a moderate 
amount of hearing loss at 6000 and 8000 Hertz.  In addition, 
she indicated that the veteran had excellent speech 
recognition scores, bilaterally.

Thus, although the medical evidence discloses that the 
veteran has sustained a decrease in his left ear hearing 
acuity, which is consistent with the statements and testimony 
of the veteran and his spouse, because the post-service 
medical evidence is negative for any indication that the 
veteran has been diagnosed as having left ear hearing loss 
that satisfies the criteria for hearing loss for VA 
compensation purposes, the Board must deny this claim on the 
same basis as the RO did, i.e., the absence of medical 
evidence indicating that the veteran currently suffers from 
left ear hearing loss for VA compensation purposes.  
38 C.F.R. § 3.385; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. 
Cir. 1998).

In reaching this determination, the Board notes that although 
it does not question the sincerity of the veteran's 
conviction that he has left ear hearing loss, which is 
understandable in light of the in-service findings and post-
service lay evidence, the Board notes that, as a lay person, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since the veteran is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology 
because that is beyond the competence of a lay person, and in 
light of the assessments offered by not only by the September 
2002 VA audiologist but by his private audiologist, who 
indicated in February 2005 that he had normal hearing 
bilaterally, there is no basis upon which to grant this 
claim.  

In this regard, the Board reiterates that VA's criteria for 
recognition of impaired hearing requires a finding that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; that the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz be 26 decibels or greater; or that 
his speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  Here, both the September 2002 VA 
audiogram and the February 2005 private audiogram showed that 
the veteran had speech recognition ability of 94 percent in 
the left ear, which although reflects diminished left ear 
hearing acuity, does not satisfy one of the three independent 
criteria necessary to demonstrate left ear hearing loss for 
VA compensation purposes.  Similarly, Dr. Gore's findings at 
6000 and 8000 Hertz are not relevant for the Board's 
consideration of this claim because the rating criteria only 
relates to readings at the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz.

In light of the foregoing, service connection for left ear 
hearing loss must be denied.  The Board notes, however, that 
if the veteran's left ear hearing acuity declines and 
subsequently satisfies VA criteria for the condition to be 
recognized as a disability, he is invited to submit an 
application to reopen a claim for this benefit.

C.  Tinnitus

In his statements and testimony, the veteran asserts, in 
essence, that service connection is warranted for tinnitus 
because he has suffered from this condition since service.

The Board reiterates that the service medical records reflect 
that the veteran was routinely exposed to hazardous noise and 
that he was given the hearing loss profile of H1.  In 
addition, he was seen on several occasions for ringing in his 
ear and was diagnosed as having tinnitus.

The examiner who conducted the September 2002 VA audiological 
evaluation did not comment on whether the veteran had 
tinnitus, and the RO has denied service connection for this 
condition on the basis that the is no medical evidence 
showing that the veteran currently suffers from tinnitus.

The Board notes, however, that in February 2005, the veteran 
submitted a report, dated that same month, prepared by his 
treating audiologist, Dr. Gore.  In that report, Dr. Gore 
diagnosed the veteran as having bilateral tinnitus, which was 
worse in his left ear.  In addition, she opined that the 
tinnitus likely had its onset during service and was caused 
by his in-service exposure to acoustic trauma.  In offering 
this impression, Dr. Gore pointed out that the veteran had 
been diagnosed as having tinnitus as early as January 1990, 
i.e., while on active duty, as having this condition.

In of the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection is 
warranted for tinnitus.  Given this determination, the Board 
need not consider the veteran's entitlement to service 
connection for this condition under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.


ORDER

Service connection for hypertension is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


